Citation Nr: 1048236	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-15 185	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of renal cell 
carcinoma, status post nephrectomy.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to service 
connection for schizophrenia are the subject of a separate 
decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974 
and from September 1974 to January 1976.  

This case was before the Board of Veterans' Appeals (Board), 
previously, the last time in March 2009.  At that time, the Board 
remanded for further development.  Following the requested 
development, the RO confirmed and continued the denial of 
entitlement to service connection for renal cell carcinoma, 
status post nephrectomy.  Thereafter, that issue was returned to 
the Board for further appellate action.

In reviewing the record, the Board found it unclear as to whether 
or not the Veteran wishes to have representation on the issue of 
entitlement to service connection for renal cell carcinoma.  
Therefore, in October 2010, the Board sent the Veteran a letter 
informing him of his alternatives with respect to appointing a 
representative.  The Board stated that if it did not hear from 
the Veteran within 30 days of the date of the letter, the Board 
would assume that he did not wish to have representation and 
would resume its review of the Veteran's appeal.  In fact, the 
Board did not receive a response from the Veteran; and, 
therefore, the Board will proceed, as if the Veteran is 
unrepresented with respect the issue of entitlement to service 
connection for renal cell carcinoma.  

In December 2002 the Veteran had a hearing at the RO before the 
undersigned Acting Veteran's Law Judge.


FINDING OF FACT

The Veteran's renal cell carcinoma was not shown in service or 
within a year of discharge from service, and there has been no 
demonstration by competent medical, or competent and credible 
lay, evidence of a nexus or link between renal cell carcinoma and 
the Veteran's active service.


CONCLUSION OF LAW

Service connection for renal cell carcinoma, status post 
nephrectomy, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for the residuals of renal cell carcinoma, 
status post nephrectomy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA has 
met that duty.

In February 2005, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran (including in March 2005) of 
the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by him, 
and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by VA from July 1976 through 
April 2008.  In July 2009 VA examined the Veteran, in part, to 
determine the nature and etiology of any genitourinary disability 
found to be present, including renal cell carcinoma.  The VA 
examination report shows that the examiner reviewed the Veteran's 
medical history, interviewed and examined the Veteran, documented 
his current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record; supporting rationale was provided for the 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, as noted above, the Veteran had a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  That hearing 
was held in December 2002, and a transcript has been associated 
with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the claim.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).   

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For metastatic tumors, such as renal cell carcinoma, service 
connection may be presumed when such disabilities are shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In claiming entitlement to service connection for renal cell 
carcinoma, the Veteran contends in part that it is due to his 
exposure to hazardous chemicals in service, including Agent 
Orange.  For certain disabilities, service connection may be 
presumed when the Secretary of VA determines that they are the 
result of inservice exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


The Facts

The Veteran's service personnel records show that his service was 
performed, primarily, in the continental United States and that 
he did not have service in the Republic of Vietnam.

During his January 1974 examination, prior to his entry into his 
first period of active duty, the Veteran reported that he was in 
good health.  He responded in the negative, when asked if he then 
had, or had ever had, a tumor, growth, cyst, or cancer; frequent 
or painful urination; a kidney stone or blood in his urine; sugar 
or albumin in his urine; or recurrent back pain.  On examination, 
the Veteran's genitourinary system was found to be normal, and a 
urinalysis was negative.  His spine was also found to be normal.

In August 1974, the Veteran reported left knee pain and giving 
way, the result of a childhood accident.  He also reported lower 
back pain.  The diagnosis was deferred.  During his September 
1974 examination, prior to his separation from his first period 
of active duty, the Veteran reported that he was in fair health.  
He responded in the affirmative, when asked if he then had, or 
had ever had, recurrent back pain.  He responded in the negative 
when asked if he then had, or had ever had, a tumor, growth, 
cyst, or cancer; frequent or painful urination; a kidney stone or 
blood in his urine; or sugar or albumin in his urine.  The 
examiner noted that the Veteran had occasional  back pain, due to 
prolonged standing.  On examination, the Veteran's genitourinary 
system was found to be normal, and a urinalysis was negative.  
His spine was also found to be normal.

During his September 1974 examination, prior to his second period 
of active duty, the Veteran reported that he was in good health.  
He responded in the negative, when asked if he then had, or had 
ever had, a tumor, growth, cyst, or cancer; frequent or painful 
urination; a kidney stone or blood in his urine; sugar or albumin 
in his urine; or recurrent back pain.  On examination, the 
Veteran's genitourinary system was found to be normal, and a 
urinalysis was negative.  His spine was also found to be normal.

In April 1975, the Veteran was treated for a 3 day history of 
dysuria and a discharge.

In May 1975, the Veteran complained of a 2 day history of groin 
pain with dysuria and a urethral discharge.  It was noted that 
three weeks earlier, he had had venereal disease.  Following a 
workup by the Urology Service, the diagnosis was probable 
urethritis.  

In June 1975, the Veteran was treated for suprapubic pain, low 
back pain and mild dysuria.  The impression was prostatitis.

Later in June 1975, the Veteran sustained a back injury, when he 
was hit in the middle of his spine with a pool ball.  

In August 1975, the Veteran was treated for complaints of low 
back pain.  It was noted that he had a history of prostatitis.  A 
urinalysis was normal.  There was no diagnosis.  The Veteran was 
prescribed tetracycline.

In October 1975, the Veteran was treated for a bladder irritation 
with a history of pain in his lower back.  He was referred to the 
Urology Service, where it was noted that he had been in and out 
of that activity for 4 months.  Following a workup, the diagnosis 
was probable testalgia.  After additional testing over the next 
two days, the diagnosis was urethritis.  

During his January 1976, service separation examination, the 
Veteran reported that he was in poor health.  He responded in the 
negative, when asked if he then had, or had ever had, sugar or 
albumin in his urine.  He responded in the affirmative, when 
asked if he then had, or had ever had, a kidney stone or blood in 
his urine or venereal disease.  Initially, he responded in the 
affirmative, when asked if he then had, or had ever had, a tumor, 
growth, cyst, or cancer; frequent or painful urination; or 
recurrent back pain.  However, those answers were changed to 
reflect a negative response.  The examiner noted that the Veteran 
had had gonococcus in October 1975.  During the Veteran's service 
separation examination, his genitourinary system was found to be 
normal, as were the results of a urinalysis.  His spine was also 
found to be normal.

In July 1976, the Veteran was examined by VA.  His genitourinary 
system was found to be normal.  

VA outpatient records, dated in November 1993, show that the 
Veteran was treated for back pain resulting from an accident at 
the Star Casino.  In November 1994, following a VA examination, 
the diagnoses included lumbar scoliosis.  

VA outpatient records, dated in October 1995, show that the 
Veteran was treated for complaints of shortness of breath and a 
dry throat, following his exposure to a chemical spill in 
Bogalusa.  

VA outpatient records, dated in January 1998, show that the 
Veteran was treated for urine retention of unspecified cause.  

VA outpatient records, dated in May 2000, show that the Veteran 
was treated for proteinuria, probably due to early diabetic 
nephropathy.  Subsequent VA outpatient treatment records 
confirmed that diagnosis.  

During VA outpatient treatment in August 2004, a CT scan revealed 
a genitourinary mass, and in January 2005, an MRI revealed a mass 
compatible with renal cell carcinoma.  Later in January 2005, the 
Veteran underwent a left radical nephrectomy to remove a large 
left renal mass.  

In February 2005, the Veteran was hospitalized by VA for acute 
renal failure and drainage of an abscess.  In February 2005, it 
was also noted that the Veteran had hypertensive/diabetic kidney 
disease.  

Followup evaluations by the VA Urology Service, such as those 
performed in March 2006 and August 2007, showed that the Veteran 
was doing well.  In March 2006, it was noted that he had had a 
history of epididymitis in the fall of 2005.  An ultrasound 
confirmed the presence of a left hydrocele.  In May 2006, a CT 
scan was normal.  

In July 2009, the Veteran was examined by VA, in part, to 
determine the nature and etiology of his renal cell carcinoma.  
The Veteran stated that he had had back pain since falling from a 
pole in service.  The examiner noted the Veteran's history of 
renal cell carcinoma and associated nephrectomy.  The examiner 
reported that since that time, the Veteran had developed moderate 
renal insufficiency.  It was also noted that the Veteran had 
significant hypertension and diabetes which contributed to the 
renal insufficiency.  

Following the VA examination, the diagnoses were renal cell 
carcinoma and renal insufficiency.  The examiner stated that the 
Veteran's renal cell carcinoma developed long after leaving the 
military and was not caused by his military service or trauma in 
the military.  The examiner noted that renal cell carcinoma was 
sporadic and could occur in 1 to 2 percent of the population.  He 
further noted that the Veteran had moderate renal insufficiency, 
as a result of the nephrectomy, as well as longstanding 
hypertension and diabetes.  

Analysis

The Veteran contends that he has renal cell carcinoma, as the 
result of back injuries sustained in service.  In the 
alternative, he contends that it is the result of his exposure to 
harmful chemicals in service, including Agent Orange.  Therefore, 
he maintains that service connection is warranted for renal cell 
carcinoma.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

In this case, the Veteran's service medical records show that he 
was treated on several occasions for genitourinary complaints, 
variously diagnosed as urethritis, prostatitis, dysuria, and 
venereal disease.  They are negative for any complaints or 
clinical findings of renal cell carcinoma or renal insufficiency; 
and there is no corroborating evidence that he was, in fact, 
exposed to hazardous chemicals in service, including Agent 
Orange.  In this regard, the Board notes that the Veteran did not 
serve in Vietnam and may not be presumed to have been exposed to 
the substance.  Moreover, renal cell carcinoma is not a disease 
which VA presumes to be the result of exposure to herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Thus service connection for renal cell carcinoma 
is not warranted on that basis. 

The Veteran may still establish service connection for renal cell 
carcinoma by competent and probative evidence showing that such 
disease is somehow related to service.  Combee v. Brown, 34 F.3rd 
1039, 1045 (Fed. Cir. 1994).

The question, then, is whether renal cell carcinoma is, 
otherwise, the result of disease or injury incurred in or 
aggravated by service or during the first year after his 
separation from service.  

A review of the evidence is negative for any complaints or 
clinical findings of renal cell carcinoma in service.  Although 
the Veteran did injure his back in June 1975, there is no 
competent evidence of record that it resulted in a chronic, 
identifiable genitourinary disability.  Rather, the evidence 
shows that the Veteran was treated for various genitourinary 
disorders both before and after that injury.  Moreover, the 
Veteran's current genitourinary disabilities, diagnosed primarily 
as renal cell carcinoma and renal insufficiency, were first 
manifested many years later.  In any event, there is no competent 
medical evidence of record reflecting a nexus to service.

Not only is the record negative for any competent evidence of a 
nexus to service, it actively rebuts such a conclusion.  Indeed, 
when asked, specifically, for an opinion in that regard, the July 
2009 VA examiner found it less likely than not that the Veteran's 
renal cell carcinoma, status post nephrectomy, was the result of 
his military service.


Absent evidence of a nexus to service, the Veteran does not meet 
the criteria for service connection for renal cell carcinoma, 
status post nephrectomy.  Accordingly, service connection is not 
warranted and the appeal is denied.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge, he does not 
have the necessary medical training and/or expertise to state 
whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma, 
status post nephrectomy, is denied.




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


